 


109 HR 5795 IH: Unintended Pregnancy Reduction Act of 2006
U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5795 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2006 
Mrs. Lowey (for herself, Mr. Waxman, Mrs. Capps, Mr. Ryan of Ohio, Mr. Crowley, Ms. McCollum of Minnesota, Mrs. Maloney, Mr. Payne, Mr. George Miller of California, Mr. Owens, Ms. Baldwin, Mr. Farr, Mr. Nadler, Ms. Slaughter, Ms. Schakowsky, Mr. Lantos, Mr. Brown of Ohio, Mr. Allen, Mr. Stark, Ms. Solis, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to expand access to contraceptive services for women and men under the Medicaid program, help low income women and couples prevent unintended pregnancies and reduce abortion, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unintended Pregnancy Reduction Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)Rates of unintended pregnancy in the United States increased by nearly 30 percent among low-income women between 1994 and 2002, and a low-income woman today is 4 times as likely to have an unintended pregnancy as her higher income counterpart. 
(2)Abortion rates decreased among higher income women but increased among low income women between 1994 and 2002, and a low income woman is more than 4 times as likely to have an abortion as her higher income counterpart. 
(3)Contraceptive use reduces a woman’s probability of having an abortion by 85 percent. 
(4)Levels of contraceptive use among low-income women at risk of unintended pregnancy declined significantly between 1994 and 2002, from 92 percent to 86 percent. 
(5)Publicly funded contraceptive services have been shown to prevent 1,300,000 unintended pregnancies each year, and in the absence of these services the United States abortion rate would likely be 40 percent higher than it is. 
(6)By helping couples avoid unintended pregnancy, Medicaid-funded contraceptive services are highly cost-effective, and every public dollar spent on family planning saves $3 in the cost of pregnancy-related care alone. 
(7)Federal law requires State Medicaid programs to cover pregnancy-related care for women with incomes up to 133 percent of poverty, and 17 States have expanded this coverage to women with incomes up to 200 percent of poverty. 
(8)18 States have expanded Medicaid coverage for family planning services to the same level at which they provide Medicaid funded pregnancy-related care. 
(9)Equalizing the eligibility levels for family planning and pregnancy-related care nationwide would maximize the cost-savings to both the Federal and State Governments. 
(10)A woman should have equal access to contraceptive services to help prevent an unintended pregnancy and to pregnancy-related care if she does become pregnant. 
3.Clarification of coverage of family planning services and suppliesSection 1937(b) of the Social Security Act (42 U.S.C. 1396u–7(b)) is amended by adding at the end the following: 
 
(5)Coverage of family planning services and suppliesNotwithstanding the previous provisions of this section, a State may not provide for medical assistance through enrollment of an individual with benchmark coverage or benchmark-equivalent coverage under this section unless that coverage includes family planning services and supplies as described in section 1905(a)(4)(C). . 
4.Expansion of family planning services 
(a)Coverage as Mandatory Categorically Needy Group 
(1)In generalSection 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is amended— 
(A)in subclause (VI), by striking or at the end; 
(B)in subclause (VII), by adding or at the end; and 
(C)by adding at the end the following new subclause: 
 
(VIII)who are described in subsection (dd) (relating to individuals who meet the income standards for pregnant women); . 
(2)Group describedSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection: 
 
(dd)
(1)Individuals described in this subsection are individuals who— 
(A)meet at least the income eligibility standards established under the State plan as of May 1, 2006, for pregnant women or such higher income eligibility standard for such women as the State may establish; and 
(B)are not pregnant. 
(2)At the option of a State, individuals described in this subsection may include individuals who are determined to meet the income eligibility standards referred to in paragraph (1)(A) under the terms and conditions applicable to making eligibility determinations for medical assistance under this title under a waiver to provide the benefits described in clause (XV) of the matter following subparagraph (G) of section 1902(a)(10) granted to the State under section 1115 as of May 1, 2006. . 
(3)Limitation on benefitsSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G)— 
(A)by striking and (XIV) and inserting (XIV); and 
(B)by inserting , and (XV) the medical assistance made available to an individual described in subsection (dd) who is eligible for medical assistance only because of subparagraph (A)(10)(i)(VIII) shall be limited to family planning services and supplies described in 1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment services that are provided in conjunction with a family planning service in a family planning setting provided during the period in which such an individual is eligible; after cervical cancer. 
(4)Conforming amendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding paragraph (1)— 
(A)in clause (xii), by striking or at the end; 
(B)in clause (xii), by adding or at the end; and 
(C)by inserting after clause (xiii) the following: 
 
(xiv)individuals described in section 1902(dd), . 
(b)Presumptive eligibility 
(1)In generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after section 1920B the following: 
 
1920C.PRESUMPTIVE ELIGIBILITY FOR FAMILY PLANNING SERVICES
(a)State OptionA State plan approved under section 1902 may provide for making medical assistance available to an individual described in section 1902(dd) (relating to individuals who meet the income eligibility standard for pregnant women in the State) during a presumptive eligibility period. In the case of an individual described in section 1902(dd) who is eligible for medical assistance only because of subparagraph (A)(10)(i)(VIII), such medical assistance may be limited to family planning services and supplies described in 1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment services that are provided in conjunction with a family planning service in a family planning setting provided during the period in which such an individual is eligible. 
(b)DefinitionsFor purposes of this section: 
(1)Presumptive eligibility periodThe term presumptive eligibility period means, with respect to an individual described in subsection (a), the period that— 
(A)begins with the date on which a qualified entity determines, on the basis of preliminary information, that the individual is described in section 1902(dd); and 
(B)ends with (and includes) the earlier of— 
(i)the day on which a determination is made with respect to the eligibility of such individual for services under the State plan; or 
(ii)in the case of such an individual who does not file an application by the last day of the month following the month during which the entity makes the determination referred to in subparagraph (A), such last day. 
(2)Qualified entity 
(A)In generalSubject to subparagraph (B), the term qualified entity means any entity that— 
(i)is eligible for payments under a State plan approved under this title; and 
(ii)is determined by the State agency to be capable of making determinations of the type described in paragraph (1)(A). 
(B)RegulationsThe Secretary may issue regulations further limiting those entities that may become qualified entities in order to prevent fraud and abuse and for other reasons. 
(C)Rule of constructionNothing in this paragraph shall be construed as preventing a State from limiting the classes of entities that may become qualified entities, consistent with any limitations imposed under subparagraph (B). 
(c)Administration 
(1)In generalThe State agency shall provide qualified entities with— 
(A)such forms as are necessary for an application to be made by an individual described in subsection (a) for medical assistance under the State plan; and 
(B)information on how to assist such individuals in completing and filing such forms. 
(2)Notification requirementsA qualified entity that determines under subsection (b)(1)(A) that an individual described in subsection (a) is presumptively eligible for medical assistance under a State plan shall— 
(A)notify the State agency of the determination within 5 working days after the date on which determination is made; and 
(B)inform such individual at the time the determination is made that an application for medical assistance is required to be made by not later than the last day of the month following the month during which the determination is made. 
(3)Application for medical assistanceIn the case of an individual described in subsection (a) who is determined by a qualified entity to be presumptively eligible for medical assistance under a State plan, the individual shall apply for medical assistance by not later than the last day of the month following the month during which the determination is made. 
(d)PaymentNotwithstanding any other provision of this title, medical assistance that— 
(1)is furnished to an individual described in subsection (a)— 
(A)during a presumptive eligibility period; 
(B)by a entity that is eligible for payments under the State plan; and 
(2)is included in the care and services covered by the State plan, shall be treated as medical assistance provided by such plan for purposes of clause (4) of the first sentence of section 1905(b). . 
(2)Conforming amendments 
(A)Section 1902(a)(47) of the Social Security Act (42 U.S.C. 1396a(a)(47)) is amended by inserting before the semicolon at the end the following: and provide for making medical assistance available to individuals described in subsection (a) of section 1920C during a presumptive eligibility period in accordance with such section.. 
(B)Section 1903(u)(1)(D)(v) of such Act (42 U.S.C. 1396b(u)(1)(D)(v)) is amended— 
(i)by striking or for and inserting , for; and 
(ii)by inserting before the period the following: , or for medical assistance provided to an individual described in subsection (a) of section 1920C during a presumptive eligibility period under such section. 
5.Effective date 
(a)In generalExcept as provided in paragraph (2), the amendments made by this Act take effect on October 1, 2006. 
(b)Extension of effective date for state law amendmentIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature. 
 
